In a family offense proceeding pursuant to Family Court Act article 8, the mother and the Law Guardian separately appeal from an order of the Family Court, Nassau County (Foskey, J), dated February 3, 2006, which, after a hearing, dismissed the petition and vacated a temporary order of protection issued against the father.
Ordered that the order is affirmed, without costs or disbursements.
The record supports the Family Court’s determination that the mother failed to prove, by a preponderance of the credible evidence, that the father committed acts which would constitute the offenses of harassment, disorderly conduct, or stalking against the daughter (see Matter of Patton v Torres, 38 AD3d *777667, 668 [2007]; Matter of Thomas v Thomas, 32 AD3d 521, 521 [2006]; Matter of London v Blazer, 2 AD3d 860 [2003]). The majority of the events relied upon to support the petition occurred three years earlier and were not “relatively contemporaneous” (Matter of Thomas v Thomas, 32 AD3d at 521; Matter of Ashley P., 31 AD3d 767, 769 [2006]; Swersky v Swersky, 299 AD2d 540, 541 [2002]; Yoba v Yoba, 183 AD2d 418, 418 [1992]). Miller, J.P., Ritter, Santucci and Dillon, JJ., concur.